DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the limitation "the crystal grains".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “relative density”.  However, the claims do not indicate what the reference material for relative density comparison is selected.  Correction/clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0204336 (“Shimizu”).
Claim 1
Shimizu discloses a piezoelectric ceramics comprising crystal grains each including: a first region formed of a perovskite-type metal oxide having a crystal structure in which a central element of a unit cell is located at an asymmetrical position (paragraphs [0056-0057], tetragonal and cubic mixed system); and a second region formed of a perovskite-type metal oxide having a crystal structure in which a central element of a unit cell is located at a symmetrical position (paragraphs [0056-0057], tetragonal and cubic mixed system), and is present inside the first region (Fig. 15).
Shimizu does not appear to explicitly disclose wherein a ratio of a cross-sectional area of the second region to a cross- sectional area of the piezoelectric ceramics is 0.1% or less.
Shimizu discloses a small amount of second crystal grains at a triple point (Fig. 15, paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a ratio of a cross sectional area of the second region to a cross sectional area of the piezoelectric ceramics is 0.1% or less, as it has been generally accepted "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would have been motivated to adjust amount of second crystal grain as compared to the total piezoelectric area to achieve an additional piezoelectric effect at the functional temperature/voltage range of the second region.

Claim 2
Shimizu discloses the piezoelectric ceramics according to claim 1.
Shimizu does not appear to explicitly disclose wherein a ratio of a cross- sectional area of the first region to the cross-sectional area of the piezoelectric ceramics is 99% or more.  
Shimizu discloses a large amount of second crystal grains (Fig. 15, paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a ratio of a cross- sectional area of the first region to the cross-sectional area of the piezoelectric ceramics is 99% or more, as it has been generally accepted "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would have been motivated to adjust amount of first crystal grain as compared to the total piezoelectric area to achieve a piezoelectric effect at the functional temperature/voltage range of the first region.

Claim 3
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein a peripheral portion of each of the crystal grains is occupied by the first region (Fig. 15).  

Claim 5
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the piezoelectric ceramics has an absolute value |d31| of a piezoelectric constant at 25°C of 80 pm/V or more (Table 1, paragraph [0048], piezoelectric constant exceeds range required at 0°C).

Claim 6
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the crystal grains have an average equivalent circular diameter of 1.0 µm or more and 10 µm or less (paragraph [0096], 10 microns).

Claim 7
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the piezoelectric ceramics has a relative density of 93% or more and 100% or less (Table 1, 97-100%, paragraph [0100-0101]).

Claim 8
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the second region has a cubic or GdFeO3-type crystal structure (paragraph [0057], cubic).  

Claim 9
Shimizu discloses the piezoelectric ceramics according to claim 8, wherein the crystal structure of the second region is represented by a space group Pnma (paragraph [0057], cubic).    

Claim 10
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the crystal structure of the first region is represented by a space group P4mm (paragraph [0057], first region tetragonal). 

Claim 11
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the metal oxide forming the second region comprises Ca and Ti (paragraphs [0057, 0107]).  

Claim 12
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the metal oxide forming the first region comprises Ba and Ti. (paragraphs [0057, 0106]).

Claim 13
Shimizu discloses the piezoelectric ceramics according to claim 1, wherein the metal oxide forming the second region comprises Ca and Ti, and wherein the metal oxide forming the first region comprises Ba and Ti (paragraphs [0057, 0106-0107]).

Claim 15
Shimizu discloses a piezoelectric element comprising: electrodes; and- 47 -10193402US01 at least one piezoelectric ceramics portion (Fig. 2B), wherein a piezoelectric ceramics forming the at least one piezoelectric ceramics portion comprises the piezoelectric ceramics comprising crystal grains each including: a first region formed of a perovskite-type metal oxide having a crystal structure in which a central element of a unit cell is located at an asymmetrical position (paragraphs [0056-0057], tetragonal and cubic mixed system); and a second region formed of a perovskite-type metal oxide having a crystal structure in which a central element of a unit cell is located at a symmetrical position (paragraphs [0056-0057], tetragonal and cubic mixed system), and is present inside the first region (Fig. 15), wherein a ratio of a cross-sectional area of the second region to a cross- sectional area of the piezoelectric ceramics is 0.1 % or less.  
Shimizu does not appear to explicitly disclose wherein a ratio of a cross-sectional area of the second region to a cross- sectional area of the piezoelectric ceramics is 0.1% or less.
Shimizu discloses a small amount of second crystal grains at a triple point (Fig. 15, paragraph [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a ratio of a cross sectional area of the second region to a cross sectional area of the piezoelectric ceramics is 0.1% or less, as it has been generally accepted "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, one would have been motivated to adjust amount of second crystal grain as compared to the total piezoelectric area to achieve an additional piezoelectric effect at the functional temperature/voltage range of the second region.

Claim 16
Shimizu discloses the piezoelectric element according to claim 15, wherein the electrodes and the at least one piezoelectric ceramics portion are alternately stacked (Fig. 2B, alternate stacking).  

Claim 17
Shimizu discloses an electronic apparatus comprising the piezoelectric element of claim 15 (Fig. 4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0204336 (“Shimizu”) in view of U.S. Patent Pub. 2017/0155037 (“Kubota”).
Claim 4
Shimizu discloses the piezoelectric ceramics according to claim 1.
Shimizu does not appear to explicitly disclose wherein the piezoelectric ceramics has a Curie temperature of 100°C or more.
Kubota discloses a similar piezoelectric ceramic material (paragraph [0012]) having a Curie temperature of greater than 120 °C (paragraph [0149]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a Curie temperature of 100°C or more, as disclosed by Kubota, into the device of Shimizu, for the purpose of ensuring a transition at the curie temperature at a separate range from the piezoelectric operating temperature (Kubota, paragraph [0149-0150]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0204336 (“Shimizu”) in view of U.S. Patent Pub. 2014/0009038 (“Matsuda”).
Claim 14
Shimizu discloses the piezoelectric ceramics according to claim 13.
Shimizu does not appear to explicitly disclose wherein the piezoelectric ceramics has an absolute density of 5.5 g/cm3 or more and 5.8 g/cm3 or less.  
Matsuda discloses a similar piezoelectric ceramic of calcium and barium having a density of 5.62-5.85 g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the piezoelectric ceramics has an absolute density of 5.5 g/cm3 or more and 5.8 g/cm3 or less, as disclosed by Matsuda, itno the device of Shimizu, for the purpose of providing a basis for high relative density (Matsuda, paragraph [0155]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853